REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 01/13/2022 has been entered.  Claims 2, 9 have been cancelled.  Claims 1, 3-8, 10-14 are pending in this Office action.
Allowable Subject Matter
Claims 1, 3-8, 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior are discloses or suggests that a method and first station for transmitting a signal by performing multiple-input multiple-output (MIMO) beamforming in a wireless local area network (WLAN) system, the method comprising: the MIMO beamforming comprises a first subphase and, a second subphase, a third subphase and a fourth subphase, the first STA transmits a second MIMO beamforming setup frame in a TDD slot allocated first among TDD slots allocated for the first STA after receiving a first MIMO beamforming setup frame from the second STA in the first phasesubphase, and the first STA transmits a second MIMO beamforming feedback frame in [[a]]the TDD slot allocated first among TDD slots allocated for the first STA after receiving a first MIMO beamforming feedback frame from the second STA in the second subphase, the third subphase follows the first subphase, the fourth subphase follows the third subphase and precedes the second subphase, the second STA transmits a first beam refinement protocol (BRP) frame in a TDD slot allocated first among TDD slots allocated for the second STA in the third subphase, after receiving the second MIMO beamforming setup .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KT
January 27, 2022